Citation Nr: 0944610	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma with xerostomia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection, in part, for non-Hodgkin's lymphoma with 
xerostomia and assigned an initial noncompensable rating.  
The Veteran appealed the rating assigned, and the Board 
remanded the matter to the RO for a hearing before a Veterans 
Law Judge in December 2005 and March 2008.  The Veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in December 2008.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.  In January 2009, the Board again remanded the matter 
for further evidentiary development.  The Appeals Management 
Center (AMC) re-adjudicated the Veteran's claim, again 
denying it via a September 2009 supplemental statement of the 
case.

As the appeal of the Veteran's claim for an initial 
compensable rating for non-Hodgkin's lymphoma with xerostomia 
emanates from the Veteran's disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the claim as one for a higher 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


FINDING OF FACT

The Veteran's non-Hodgkin's lymphoma and treatments for it 
have caused persistent xerostomia, which equates to 
disability akin to severe incomplete paralysis of the ninth 
(glossopharyngeal) cranial nerve.




CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
Veteran's non-Hodgkin's lymphoma with xerostomia have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.7, 4.20, 4.123, 4.124a, 
Diagnostic Code 8209 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through June 2003 and April 2004 notice 
letters, the RO notified the Veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2003 and April 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2003 and 
April 2004 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following both 
the June 2003 and the April 2004 notice letters.  Otherwise, 
nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim.  The Veteran was given 
VA examinations in October 2003 and April 2009, and records 
of those examinations have been associated with the claims 
file.  Records from private treatment the Veteran has 
received have also been associated with the claims file.  The 
Veteran has further provided written argument in support of 
his claim and testified before the undersigned Veterans Law 
Judge at a videoconference hearing in December 2008.  
Otherwise, neither the Veteran nor his representative has 
identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Veteran contends that residuals of his non-Hodgkin's 
lymphoma and treatment for it, including xerostomia, require 
an initial compensable disability rating.  The Board notes at 
the outset that xerostomia does not have an specified 
diagnostic code under the rating schedule.  38 C.F.R. Part 4.  
However, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury to which not only the functions affected, but also the 
anatomical location and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20 (2009).

In that connection, the Board notes that diagnostic criteria 
analogous to the Veteran's disability is 8209, which covers 
paralysis of the ninth (glossopharyngeal) cranial nerve.  38 
C.F.R. § 4.124a.  The ninth nerve controls the throat muscles 
as well as salivary glands.  See Dorland's Illustrated 
Medical Dictionary, 31st edition, p. 1276.  As the Veteran's 
disability includes dry mouth and trouble swallowing, but 
does not include trouble chewing, the Board finds that 
Diagnostic Code 8209 is the appropriate rating code for 
rating the Veteran's xerostomia.  Under Diagnostic Code 8209, 
incomplete paralysis of the ninth (glossopharyngeal) cranial 
nerve that is moderate warrants a 10 percent rating.  
Incomplete paralysis of the ninth (glossopharyngeal) cranial 
nerve that is severe warrants a 20 percent rating.  Complete 
paralysis of the ninth (glossopharyngeal) cranial nerve 
warrants a 30 percent rating.  The Note associated with these 
ratings under 38 C.F.R. § 4.124a states that they are 
dependent upon relative loss of ordinary sensation in mucous 
membrane of the pharynx, fauces, and tonsils.  Id.  Neuritis 
and neuralgia of the ninth (glossopharyngeal) cranial nerve 
are rated under identical criteria.

Relevant medical evidence consists of private treatment the 
Veteran has undergone for his non-Hodgkin's lymphoma as well 
as VA examinations provided in October 2003 and April 2009.  
Records of the Veteran's private treatment reflect that he 
complained of dry mouth during follow-up visits in 2001 and 
2002.  Further treatment records from 2007 and 2008 reflect 
that the Veteran reported no complaints at his September 2008 
follow-up visit to his treating oncologist.  Report of 
private treatment in 2007 reflects the Veteran's complaint of 
a lack of energy, although the Veteran reported having 
increased activity levels following his August 2007 
angioplasty.

Report of the Veteran's October 2003 VA examination reflect 
that he complained of persistent dry mouth, which the 
examiner categorized as "severe xerostomia."  The examiner 
noted that the Veteran used oral fluoride treatments and had 
"significant xerostomia and dental issues" related to the 
radiation therapy he underwent.  The examiner noted no 
complaints of fatigue and found that the Veteran had "no 
evidence of disease" following his radiation therapy.  No 
radiation scars were noted at the examination; to the 
contrary, the Veteran's skin was noted to have "no changes" 
as of the time of the examination.

Similarly, at his April 2009 VA examination, the Veteran was 
noted to complain of persistent dry mouth as a result of the 
radiation therapy.  The examiner also noted a small, 
difficult-to-locate surgical scar (1.5 centimeter by 0.25 
centimeter) on the Veteran's neck due to the surgery to 
remove a lymph mass, but no radiation scarring was noted, and 
the surgical scar was not noted to be tender or unstable, or 
to have underlying soft tissue damage or any effect on 
function.  The Veteran also complained of fatigue that began 
following his radiation therapy and has persisted since that 
time.  The examiner concluded that the Veteran's current 
fatigue is "not likely caused by or related to his non-
Hodgkin's lymphoma in remission or his radiation therapy."  
In so finding, the examiner reasoned that fatigue caused by 
radiation therapy resolves after treatment is completed.  The 
examiner also pointed to the fact that the Veteran's cancer 
is in remission and noted that he currently has many other 
unrelated health problems, including coronary artery disease, 
hypertension, and diabetes mellitus, that are the sources of 
the ongoing fatigue.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference haring in December 2008.  At that 
hearing, the Veteran testified that he suffered from constant 
dry mouth, requiring him to carry a water bottle at all 
times.  He stated that he had been prescribed a mouthwash to 
address the condition.  The Veteran further stated that the 
condition woke him up several times during the night to drink 
water and occasionally made it difficult for him to speak for 
extended periods, because his "mouth dries up and [his] 
words don't come out great."  At the hearing, the Veteran 
further contended that he has a lack of energy that he stated 
could have been due to his radiation therapy, although he 
also stated that the fatigue could be due to his heart 
disease or other health conditions.  He stated that he grew 
tired easily and took frequent naps, whereas he was very 
active and enjoyed playing sports prior to the treatment.  

Following a review of the medical evidence and the noted 
findings, the Board finds that, with resolution of reasonable 
doubt in the Veteran's favor, an initial rating of 20 percent 
for the Veteran's non-Hodgkin's lymphoma with xerostomia is 
warranted.  To that end, the Board notes that the Veteran's 
xerostomia was identified as both "significant" and 
"severe" at the October 2003 VA examination.  The Veteran 
has continued to complain of dry mouth and stated at his 
December 2008 hearing before the undersigned Veterans Law 
Judge that the condition requires him to keep a bottle of 
water handy and occasionally makes speaking difficult.  The 
Board thus finds that the Veteran's stated symptomatology, 
together with the October 2003 VA examiner's assessment that 
his xerostomia is "severe," most closely approximates the 
level of severity contemplated by a 20 percent disability 
rating under Diagnostic Code 8209, for severe incomplete 
paralysis of the ninth (glossopharyngeal) nerve.  

The Board does not find, however, that the Veteran's 
xerostomia warrants a rating higher than 20 percent.  In that 
connection, the Board notes that the Veteran has not 
complained that his dry mouth makes it difficult for him to 
swallow or to eat; he has not complained of weight loss or 
other systemic consequences of his xerostomia, nor has he 
been found to have any loss of ordinary sensation of the 
mucous membranes of the pharynx, fauces, or tonsils due to 
the disability.  In that connection, the Board notes that 38 
C.F.R. § 4.123, governing neuritis of the cranial nerves, 
provides that loss of reflexes; muscle atrophy; sensory 
disturbances; and constant, at times excruciating, pain is to 
be rated as, at maximum, severe incomplete paralysis.  
Similarly, neuralgia characterized by dull and intermittent 
pain caused by neuralgia of the cranial nerves is to be rated 
at maximum as moderate incomplete paralysis of the nerve 
involved under 38 C.F.R. § 4.124.  Here, the Veteran has not 
shown complete paralysis of the ninth (glossopharyngeal) 
nerve, nor has he manifested symptoms equating to loss of 
reflexes, muscle atrophy, sensory disturbances, and constant, 
at times excruciating, pain required for a rating of 20 
percent under the diagnostic code governing neuritis of the 
ninth (glossopharyngeal) nerve.  Thus, the Board finds that a 
20 percent rating, but no higher, is appropriate for the 
Veteran's non-Hodgkin's lymphoma with xerostomia.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8209.  

In addition to the assigned rating for non-Hodgkin's lymphoma 
with xerostomia, the Board must consider the assignment of 
separate evaluations for separate and distinct symptomatology 
of the disease and its treatment.  This is so to the extent 
that none of the symptomatology justifying an evaluation 
under a different diagnostic code duplicates or overlaps with 
the symptomatology justifying the 20 percent rating assigned 
herein under Diagnostic Code 8209.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  An evaluation of the same disability impairment 
under another diagnostic code is pyramiding, which is to be 
avoided.  See 38 C.F.R. § 4.14 (2009).

In that connection, the Board has considered, but does not 
find, that a higher or separate rating is warranted for the 
Veteran's claimed radiation scarring subsequent to his 
radiation therapy.  In this case, the Board acknowledges that 
the Veteran reported having developed radiation burns on his 
neck immediately following his treatment but finds that at no 
time during the appeal period has the Veteran been shown to 
have any skin complaints or problems stemming from his non-
Hodgkin's lymphoma or the resultant radiation therapy.  The 
October 2003 VA examiner did not record any findings of 
burns, scarring, or other skin problems, and specifically 
found the Veteran to have no skin changes due to his non-
Hodgkin's lymphoma.  Although the April 2009 examiner 
indicated that the Veteran has a surgical scar from the 
operation to remove a lymph mass, the scar was noted to be 
less than 1 square centimeter in area and was not noted to be 
painful, unstable, or to have underlying soft tissue damage.  
In fact, the examiner noted that the scar was faint and 
difficult to locate on the Veteran's neck.  Diagnostic 
Code 7804 allows for a 10 percent rating for a superficial 
scar that is painful on examination.  See 38 C.F.R. § 4.118 
(2009).  Absent a showing of pain on examination, a separate 
10 percent rating is not warranted.  Additionally, other 
criteria for a compensable rating based on symptoms due to 
scarring are not met.  There is no indication of instability 
of any scar; there is no indication of underlying soft tissue 
damage associated with any scar; and there is no indication 
that the scarring covers an area of 929 square centimeters or 
greater.  38 C.F.R. § 4.118.  Moreover, no scar has affected 
function.  Id.  

(While the case was in remand status, the rating schedule for 
evaluating scars was revised and amended.  See 73 Fed. 
Reg. 54708-12 (Sept. 23, 2008).  The effective date of the 
revisions is October 23, 2008, and the revised criteria apply 
to all applications for benefits received by VA on or after 
that date.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for 
application in his case.  The Board notes that the amendment 
allows for a Veteran to request a review of a scar disability 
under the revised criteria irrespective of whether the 
Veteran's disability has increased since the last review; no 
such request has been made in this case.  Id.)

The Board has also considered, but does not find, that a 
rating is warranted for the Veteran's fatigue, which he has 
claimed on multiple occasions is due to the radiation therapy 
he underwent to treat his non-Hodgkin's lymphoma.  In that 
connection, the Board looks to the April 2009 VA examiner, 
who concluded that any fatigue from which the Veteran is 
currently suffering is due not to his lymphoma or resultant 
radiation therapy but instead to a constellation of other, 
unrelated medical conditions, such as hypertension, coronary 
artery disease, and diabetes mellitus.  The Board notes 
further that the Veteran himself stated in his December 2008 
testimony before the undersigned Veterans Law Judge that he 
was unsure if the fatigue was due to the radiation therapy or 
to his other health problems, including heart problems and 
diabetes mellitus.  The Board also looks to the September 
2008 private record in which the Veteran reported having no 
complaints related to his non-Hodgkin's lymphoma or 
treatment, and to the October 2003 VA examination, which did 
not identify fatigue as a residual of non-Hodgkin's lymphoma 
or of the resultant radiation therapy.

The Board has considered the Veteran's and his 
representative's contentions with regard to the Veteran's 
claim for an initial compensable rating for non-Hodgkin's 
lymphoma with xerostomia.  Although the Board does not doubt 
the sincerity of the Veteran's belief that his non-Hodgkin's 
lymphoma has been more disabling than was initially rated, as 
a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the severity of a disability in 
the context of the rating criteria.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the Veteran's non-Hodgkin's 
lymphoma under consideration been shown to be so exceptional 
or unusual as to warrant the assignment of any higher rating 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Here, there is an absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected non-Hodgkin's 
lymphoma with xerostomia has otherwise rendered impractical 
the application of the regular schedular standards.  In 
particular, the Board notes that although the Veteran 
testified at his December 2008 hearing before the undersigned 
Veterans Law Judge that he was forced to take early 
retirement due to his fatigue, the fatigue has not been shown 
to be due to the service-connected disability.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected non-Hodgkin's lymphoma with 
xerostomia warrants an initial rating of 20 percent, but no 
higher, for the entirety of the appeal period.  38 C.F.R. §§ 
4.3, 4.7, 4.124a, Diagnostic Code 8209 (2009).  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for a rating higher than that assigned herein, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial 20 percent rating for non-Hodgkin's 
lymphoma with xerostomia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


